Per Curiam:
We discover no error in this record. While a township is required to construct and maintain its public roads in such a manner as to make them safe for usual and ordinary travel, yet it is not chargeable with damages resulting from extraordinary accidents which may happen on them, and which reasonable skill and care would not be required to guard against.
The case was submitted to the jury in a clear and correct charge. McCormick v. Washington Twp. 112 Pa. 185, 2 Cent. Rep. 584, 4 Atl. 164.
Judgment affirmed.